Case 8:19-cr-00343-JSM-JSS Document1 Filed 08/13/19 Page 1 of 4 PagelD 1

DEEL ER ce se
UNITED STATES DISTRICT COURT Hi 26
MIDDLE DISTRICT OF FLORIDA yj gjeypteei eo
TAMPA DIVISION TANF ELaaic
UNITED STATES OF AMERICA
v. CASE NO. 8:\% or 348 T 30 335
18 U.S.C. § 1591(a)
STEVEN GARLAND WHYMS
a/k/a “Corey Johnson”
a/k/a “Tairo”

a/k/a “Terrio”
a/k/a “Victoria”
a/k/a “Dread”

INDICTMENT
The Grand Jury charges:
COUNT ONE
From an unknown date, but from at least on or about November 7,
2017, and continuing through and including in or about January 2018, in the
Middle District of Florida, and elsewhere, the defendant,

STEVEN GARLAND WHYMS,
a/k/a “Corey Johnson,”

a/k/a “Tairo,”
a/k/a “Terrio,”
a/k/a “Victoria,”
a/k/a “Dread,”

did knowingly recruit, entice, harbor, transport, provide, obtain, maintain,

patronize, and solicit by any means a person, that is, Victim 1, in and affecting
Case 8:19-cr-00343-JSM-JSS Document 1 Filed 08/13/19 Page 2 of 4 PagelD 2

interstate and foreign commerce, having had a reasonable opportunity to
observe Victim 1, and knowing, and in reckless disregard of the fact, that
Victim 1 had not attained the age of 18 years, and knowing Victim I would be
caused to engage in a commercial sex act.
In violation of 18 U.S.C. §§ 1591(a)(1), (b)(2), and (c).
FORFEITURE
1. The allegations contained in Count One is incorporated by
reference for the purpose of alleging forfeiture, pursuant to the provisions of 18
U.S.C. § 1594 and 28 U.S.C. § 2461(c).
2. Upon conviction of a violation of 18 U.S.C. § 1591(a), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 1594:
a. any property, real or personal, that was used or intended
to be used to commit or to facilitate the commission of such violation; and
b. any property, real or personal, constituting or derived from
any proceeds that such person obtained, directly or indirectly, as a result of
such violation.
3. If any of the property described above, as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
person;
Case 8:19-cr-00343-JSM-JSS Document 1 Filed 08/13/19 Page 3 of 4 PagelD 3

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
é. has been commingled with other property which cannot be

subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).
A TRUE BILL,
QA <7
Foreperson

MARIA CHAPA LOPEZ
United States Attorne

      

 

kisa M. Thelwell *

Assistant United States Attorney

 

Assistant United States Attorney
Acting Chief, Special Victims Section
Case 8:19-cr-00343-JSM-JSS Document1 Filed 08/13/19 Page 4 of 4 PagelD 4

Sts £98 OdD

 

 

¢ preg

 

AO

 

"6102 ‘isnsny jo

Aep~_ Sit}. 3nod uado wi pay

 

uosiada10,J

ZT FF

‘Tg on. Vv

 

 

()16ST§ OS'NBI ‘suoneIOLA

INAWLOIGNI

 

«Peald,, 8/4/e

«PHODIA,, B/4/2

OMI L,, B/A/e

«OMB, 2/4 /2

,uosuyor Ad10a,, 8/3/2
SWAHM UNVT&VD NHAdLS

“SA

VOITHANY AO SULV.LS G(H.LINO HALL

 

UOISTAIC] edule T,
eployy JO STC STPPIAL
DUYNOO LORLLSIC SALVIS CHLINN

 

VN
re-ddo Wadd
